DETAILED ACTION

In response to the Amendment filed September 7, 2022

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 6 – 9, 15 – 16 and 26 - 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iso (US 7,621,056).

With respect to claim 1, Iso discloses a tool for use in marking a work piece to be cut, the tool comprising a generally flat body (1) having an even surface and a linear edge; and a gripper (2) attached to the flat body and having an exterior surface, the gripper being movable from an initial position, wherein in the initial position the exterior surface of the gripper is generally aligned with the even surface of the flat body (Figure 31B), the gripper being configured to be moved toward the work piece from the initial position to engage the work piece when the flat body overlies the work piece (Figure 31C); wherein the gripper and the flat body are a single, unitary piece of material (See Figures 21, 35 and 36, for example).
  
Referring to claim 2, Iso sets forth a tool wherein the gripper (2) is movable to a gripping position when the gripper is moved from the initial position toward the work piece, wherein in the gripping position the exterior surface of the gripper is out of alignment with the even surface of the flat body (Figure 31C).
  
In regards to claim 6, Iso teaches a layout tool wherein the gripper (2) is movable in a first direction from the initial position (i.e. downward direction).

Regarding claim 7, Iso shows a layout tool wherein the gripper (2) is movable in a second direction from the initial position, the second direction being generally opposite the first direction (i.e. upward direction, after pressure has been removed).

With regards to claim 8, Iso discloses a layout tool wherein the gripper is resiliently deflectable in both the first and second directions (Figures 31B and 31C).
  
Referring to claim 9, Iso sets forth a layout tool wherein the gripper (2) includes a first grip configured to move toward and into engagement with the work piece when the gripper is moved in the first direction to grip the work piece (Figures 31B and 31C), the first grip defining the exterior surface.  

In regards to claim 15, Iso teaches a tool wherein the layout tool is a single, unitary piece of material (See Figures 21, 35 and 36, for example).

Regarding claim 16, Iso shows a tool wherein the layout tool comprises one a ruler (Column 1, line 6).

With respect to claim 26, Iso discloses a tool wherein the gripper (2) includes a tab (5) having a first end attached to the flat body and an opposite second free end spaced apart from the first end.

Referring to claim 27, Iso sets forth a tool wherein the flat body surrounds the gripper (See Figure 3).

In regards to claim 28, Iso teaches a tool wherein in the initial position the exterior surface of the gripper is coplanar with the even surface of the planar body (Figure 31B).

Regarding claim 29, the method of making a tool, the method comprising the step of  providing a planar piece of material (1); cutting a slot in the planar piece of material to form a gripper out of the planar piece of material that is attached to a remainder of the planar piece of material (Figures 6, 14A-B, 15A-C, 16A-C, 30, 31A, 32C); and forming a grip on the gripper will be achieved by the regular operation of Iso. 


With regards to claim 30, the method wherein said forming a grip includes etching a surface of the gripper (Column 5, lines 21 – 25) will be achieved by the regular operation of Iso. 

Referring to claim 31, the method further comprising forming locating indicia adjacent a linear edge of the planar piece of material, the gripper being spaced apart from the locating indicia (Figures 52 or 57, for example) will be achieved by the regular operation of Iso. 

Allowable Subject Matter

Claims 3 – 5 and 10 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17 – 25 and 32 - 43 are allowed.
Claims 17 – 25 are allowable over the Prior Art of Record because it fails to teach or suggest a layout tool for use in marking a work piece to be cut, the layout tool comprising a second grip on the second surface, the first grip beginning at the first surface and extending into the flat body, and the second grip beginning at the second surface and extending into the flat body in combination with the remaining limitations of the claims.

Claims 32 – 37 are allowable over the Prior Art of Record because it fails to teach or suggest a layout tool for use in marking a work piece to be cut, the layout tool comprising a plurality of perimeter edge segments defining a closed perimeter of the flat body, each of the plurality of perimeter edge segments extending from the first even surface to the second even surface, one of the perimeter edge segments of the plurality of perimeter edge segments being linear; and a gripper being configured to be moved toward the work piece from the initial position to engage the work piece when the flat body overlies the work piece in combination with the remaining limitations of the claims.

Claims 38 – 43 are allowable over the Prior Art of Record because it fails to teach or suggest a layout tool for use in marking a work piece to be cut, the layout tool comprising a gripper including a first grip and a second grip, the gripper being generally aligned with the flat body in the initial position, the first grip being configured to be moved toward and into engagement with the work piece when the gripper is moved from the initial position in the first direction and the flat body overlies the work piece, and the second grip being configured to be moved toward and into engagement with the work piece when the gripper is moved from the initial position in the second direction and the flat body overlies the work piece in combination with the remaining limitations of the claims.

Response to Arguments

Applicant’s arguments with respect to claims 1 - 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to disclose the combination as claimed:
Ollgaard et al. (US 7,032,319)
Jimenez et al. (US 6,782,629)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  






A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
November 15, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2855